McAllister, J. The ordinance set out in the special plea has been adjudged to be legal and valid. Braun v. Chicago, 110 Ill. 186. While the language of the ordinance is somewhat peculiar, yet we are inclined to the. opinion that it was intended to and does fairly embrace and apply to brokers in stocks. If we are right in that conclusion then it follows, as" we thinkfrom the doctrine of the prevailing current of authorities, that the plaintiffs, being unlicensed as brokers at the time of the purchase by them as such, of the stock in question, their act was unlawful and they can not recover commissions, so that the plea must be held to be good and the judgment affirmed. Judgment affirmed*